Case 1:18-cv-00632-RJJ-PJG ECF No. 84, PageID.671 Filed 03/25/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
__________________________________________

 JOHN HEYKOOP D/B/A EAGLE TOWING,

                               Plaintiff,               Case No.: 1:18-cv-00632
 v
                                                        Hon. Robert J. Jonker
 FIRST LIEUTENANT JEFFREY WHITE; FIRST
 LIEUTENANT CHRIS MCINTIRE.                             Mag. Phillip J. Green

                        Defendants.
__________________________________________/

 John S. Brennan (P55431)                               Mark E. Donnelly (P39281)
 Christopher S. Patterson (74350)                       Assistant Attorney General
 FAHEY SCHULTZ BURZYCH RHODES PLC                       Attorney for Defendants
 Attorneys for Plaintiff                                Complex Litigation Division
 4151 Okemos Road                                       P.O. Box 30736
 Okemos, Michigan 48864                                 Lansing, MI 48909
 Tel: (517) 381-0100                                    Tel: (517) 373-6434
 Fax: (517) 381-5051
 jbrennan@fsbrlaw.com
 cpatterson@fsbrlaw.com
__________________________________________/

              JOINT MOTION TO MODIFY CASE MANAGEMENT ORDER

        The parties jointly move this Court to modify the Case Management Order entered in this

matter on February 1, 2021 (ECF 83) for the following reasons:

     1. Following the mandate of the 6th Circuit Court of Appeals, Magistrate Judge Phillip J.

        Green held a status conference via Zoom in which the parties advised the Court of the status

        of discovery and preparedness for trial.

     2. During the hearing, the parties advised the Court that certain documents related to

        Plaintiff’s damages needed to be supplemented, and the Court set a date of March 1, 2021

        for the supplementation production.
Case 1:18-cv-00632-RJJ-PJG ECF No. 84, PageID.672 Filed 03/25/21 Page 2 of 3




  3. Unbeknownst to either counsel, on the same day on which the status hearing was being

     held, officers of the Muskegon County Sheriff’s Office, assisted by the Michigan State

     Police, were executing a search warrant on the premises of Plaintiffs’ business. Documents

     responsive to Plaintiff’s damages were seized during the execution of the warrant.

  4. Plaintiff has been represented by separate counsel in connection with the search warrant

     and accompanying investigation, and has advised counsel for Plaintiff in this matter that

     there is not factual basis to support a criminal complaint to be filed against Plaintiff, and

     has communicated the same to Muskegon County District Attorney.

  5. Counsel for Plaintiff in this matter has disclosed the above-referenced communication with

     Assistant Attorney General Mark Donnelly, as well as all information in his possession

     regarding the status of the search warrant and which items seized under the warrant have

     been returned.

  6. Although Plaintiff expected his financial records to be returned by this point, that has yet

     to occur. While Plaintiff’s computers and hard drives have been returned, much of the

     relevant documents are not in electronic format.

  7. Plaintiff continues to seek return of the documents, but it is not known exactly when that

     will occur. In the meantime, Plaintiff has sought through Freedom of Information Act

     requests to obtain some of the data that may be existing in different form that is relevant to

     Plaintiff’s damages claim.

  8. The parties do not request this modification as a dilatory effort but seek only to permit an

     opportunity for all of the available and necessary evidence to be produced.




                                               2
Case 1:18-cv-00632-RJJ-PJG ECF No. 84, PageID.673 Filed 03/25/21 Page 3 of 3




       WHEREFORE, the parties respectfully request that this Court modify the Case

Management Order by at least 60 days to permit Plaintiff to obtain and produce the relevant

documents that are currently being held by the Muskegon County Sheriff’s Office.

   Respectfully requested:

   /s/ John S. Brennan
   John S. Brennan (P55431)
   FAHEY SCHULTZ BURZYCH RHODES PLC
        Attorneys for Plaintiff

   Dated: March 22, 2021


   /s/ Mark E. Donnelly
   Mark E. Donnelly (P39281)
   Assistant Attorney General
       Attorney for Defendants

   Dated: March 22, 2021




                                              3
